Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Superintendent of Clinton Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of harassing a correction officer in violation of prison disciplinary rules. The misbehavior report, written by the correction officer who was the target of the harassment, was “sufficiently relevant and probative” to sustain the finding of guilt (People ex rel. Vega v Smith, 66 NY2d 130, 140; see, Matter of Harrell v O’Keefe, 241 AD2d 616). With respect to the Hearing Officer’s denial of petitioner’s request to call an inmate witness, we find no error. Although the Hearing Officer failed to provide a written explanation for his denial, inasmuch as the record reveals that the testimony sought from this witness was immaterial to the charge and redundant to petitioner’s exculpatory testimony, we find no basis upon which to set aside the determination (see, 7 NYCRR 254.5 [a]; Matter of Laureano v Kuhlmann, 75 NY2d 141, 147). Petitioner’s claim that the hearing was not commenced in accordance with 7 NYCRR 254.6 (a) is belied by the record which reveals that the hearing began more than 24 hours after the initial meeting between petitioner and his employee assistant (see, Matter of Odom v Goord, 243 AD2d 1019). Petitioner’s remaining contentions, including that the misbehavior report was retaliatory in nature, have been examined and found to be without merit.
Cardona, P. J., Mikoll, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.